DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a photomask removal apparatus that removes a photomask must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “A photomask removal apparatus” in claims 10-14 is a relative term which renders the claim indefinite. The term “A photomask removal apparatus” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “A photomask removal apparatus” is not clear whether it removes the mask itself or it removes an element such as a photoresist material from the mask. For the purpose of examining, the term is understood to represent a photoresist removing apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sada et al. [US 6238511 B1, hereafter Sada] in view of Rolfson [US 20050008943 A1].
As per Claim 1, Sada teaches a nozzle head for removing a coating film from a substrate (See fig. 6), comprising: 
a nozzle portion having a first side and an opposing second side and a flow path extending from the first side (left side of 75) to the second side (right side of 75) (Column 2 lines 23-44), wherein the flow path includes an orifice disposed between the first side and the second side and a nozzle that extends from the orifice to a nozzle exit on the second side, and wherein the flow path in the nozzle increases in width at an angle from the orifice to the second side (See fig. 6, Column 7 lines 19-44); and 
a vacuum portion (exhaust device 82) coupled to the nozzle portion, wherein the vacuum portion includes a first side and an opposing second side that faces the nozzle exit, wherein the vacuum portion includes a vacuum port extending from the second side (Column 8 line 54 – Column 9 line 10).
Sada does not explicitly teach a nozzle head for removing photoresist off of a photomask.
Rolfson teaches a method for making a photomask, the method comprising the steps of providing a workpiece comprising a substrate having a top surface, a bottom surface opposed to the top surface and an edge connecting the top surface and the bottom surface, the edge defining a periphery of the substrate, wherein a layer of chrome superimposes the top surface and a layer of a photoresist material superimposes the chrome layer; selectively removing the photoresist material from portions of the workpiece adjacent to the periphery to expose the chrome layer while leaving at least one tab of photoresist material covering the chrome layer adjacent to the periphery (See fig. 8, Para 8, wherein these methods are also commonly used in a photomask fabrication processes).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to implement the method as disclosed by Sada in a mask fabrication process.
As per Claim 2, Sada in view of Rolfson teaches the nozzle head of claim 1.
Sada in view of Rolfson does not explicitly teach wherein the angle is about 70 degrees to about 85 degrees.
However, Sada further disclosed a suction-discharge passage consisting of passages 77, 78, 79, 54a is formed so as to pass through the middle portion. A dissolved resist and a surplus solvent are sucked and discharged through the suction-discharge passage. A solvent supply space (distal end opening of the block) 76 successively communicates with a large-diameter passage 77, a narrow passage 78, an orifice passage 79, a regular passage 54a, and a vacuum exhaust device 82. In this case, a height (diameter) L1 of the large-diameter passage 77 preferably falls within the range of 50 to 100 mm, and a depth (length) L3 within the range of 25 to 200 mm. A longitudinal diameter D1 of the orifice passage 79 preferably falls within the range of 6 to 11 mm and a lateral diameter D3 within the range of 11 to 60 mm (See fig. 6, Column 7 lines 18-40, wherein the angle value is a function of L1 and D1).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to come up with a workable angle value in order effectively remove the resist material. 
As per Claim 3, Sada in view of Rolfson teaches the nozzle head of claim 1, wherein the flow path includes a channel having a circular cross-section extending from the orifice towards the first side of the nozzle portion, wherein the channel includes a second orifice on a side of the channel opposite the orifice (See Sada fig. 6).
As per Claim 4, Sada in view of Rolfson teaches the nozzle head of claim 3, wherein the flow path includes a conical portion extending from the second orifice to the first side of the nozzle portion (See Sada fig. 6).
As per Claim 5, Sada in view of Rolfson teaches the nozzle head of claim 1, wherein the vacuum portion 82 is coupled to the nozzle portion via fasteners that extend through the vacuum portion and partially into the nozzle portion from a lower surface of the nozzle portion (See Sada fig. 6).
As per Claims 6-8, Sada in view of Rolfson teaches the nozzle head of claim 1, further comprising a shield 73 coupled to the second side of the nozzle portion (See Sada fig. 6, wherein the block 75 of Sada has a predetermined size and attachment method between the nozzle and the block).
As per Claim 9, Sada in view of Rolfson teaches the nozzle head of claim 1, wherein the nozzle portion and the vacuum portion form an L-shaped cross-section (See Sada fig. 6).
As per Claim 10, Sada teaches a photoresist removal apparatus, comprising: 
a first nozzle head 71 having a first flow path 98A extending therethrough, wherein the first flow path includes a nozzle that increases in width at an angle from an orifice disposed within the first nozzle head to an exterior surface of the first nozzle head, and wherein the first nozzle head includes a vacuum port extending therethrough (Column 7 lines 19-40); 
a second nozzle head 72 having a second flow path 98B extending therethrough and a second vacuum port extending therethrough; and 
an arm 75 coupled to the first nozzle head 71 and the second nozzle head 72, wherein the arm is configured to move the first nozzle head and the second nozzle head in unison (See fig. 6, Column 6 lines 46-62).
Sada does not explicitly teach a photomask removal apparatus; and a second nozzle head with a second vacuum port extending therethrough.
Rolfson teaches a method for making a photomask, the method comprising the steps of providing a workpiece comprising a substrate having a top surface, a bottom surface opposed to the top surface and an edge connecting the top surface and the bottom surface, the edge defining a periphery of the substrate, wherein a layer of chrome superimposes the top surface and a layer of a photoresist material superimposes the chrome layer; selectively removing the photoresist material from portions of the workpiece adjacent to the periphery to expose the chrome layer while leaving at least one tab of photoresist material covering the chrome layer adjacent to the periphery (See fig. 8, Para 8, wherein these methods are also commonly used in a photomask fabrication processes).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to implement the method as disclosed by Sada in a mask fabrication process.
As per Claim 11, Sada in view of Rolfson teaches the photomask removal apparatus of claim 10, wherein the first flow path extends perpendicular to the vacuum port (See Sada fig. 6).
As per Claim 12, Sada in view of Rolfson teaches the photomask removal apparatus of claim 10, wherein the second flow path is disposed perpendicular to the first flow path (See Rolfson fig. 8).
As per Claim 13, Sada in view of Rolfson teaches the photomask removal apparatus of claim 12, wherein the first flow path is horizontally oriented and the second flow path is vertically oriented (See Rolfson fig. 8, wherein both flows run vertically as well as horizontally).
As per Claim 14, Sada in view of Rolfson teaches the photomask removal apparatus of any of claim 10, further comprising a shield 73 coupled to the exterior surface of the first nozzle head, wherein the shield includes slotted screw holes to adjustably mount the shield to first nozzle head (See Sada fig. 6, wherein the block 75 of Sada has a predetermined size and attachment method between the nozzle and the block).
As per Claim 15, Sada teaches a process chamber for removing photoresist off of a substrate (See fig. 1, Column 3 line 66 – Column 4 line 7), comprising: 
a chamber body having an interior volume therein (not shown but inherently known in the art); 
a support 52 for holding a substrate disposed in the interior volume (See fig. 5); 
a first nozzle head (upper part of 75) disposed on a side of the support including a nozzle portion coupled to a vacuum portion 82, wherein the nozzle portion includes a first side, an opposing second side (lower part of 75), and a flow path extending from the first side to the second side, wherein the flow path includes an orifice disposed between the first side and the second side and a nozzle that extends from the orifice to a nozzle exit on the second side, wherein the flow path in the nozzle increases in width at an angle from the orifice to the second side, and wherein the vacuum portion includes a vacuum port extending from a side of the vacuum portion facing the nozzle exit (See fig. 6, Column 7 lines 19-44 and Column 8 line 54 – Column 9 line 10); 
a solvent supply fluidly coupled to the flow path of the first nozzle head to remove photoresist from a side of the photomask (Column 6 lines 45-62); 
a vacuum pump coupled to the vacuum port of the first nozzle head (Column 7 lines 19-40); and 
an arm coupled to the first nozzle head, wherein the arm is configured to move the first nozzle head across a side of the support (See fig. 6, Column 6 lines 46-62).
Sada does not explicitly teach a nozzle head for removing photoresist off of a photomask.
Rolfson teaches a method for making a photomask, the method comprising the steps of providing a workpiece comprising a substrate having a top surface, a bottom surface opposed to the top surface and an edge connecting the top surface and the bottom surface, the edge defining a periphery of the substrate, wherein a layer of chrome superimposes the top surface and a layer of a photoresist material superimposes the chrome layer; selectively removing the photoresist material from portions of the workpiece adjacent to the periphery to expose the chrome layer while leaving at least one tab of photoresist material covering the chrome layer adjacent to the periphery (See fig. 8, Para 8, wherein these methods are also commonly used in a photomask fabrication processes).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to implement the method as disclosed by Sada in a mask fabrication process.
As per Claim 16, Sada in view of Rolfson teaches the process chamber of claim 15, further comprising: 
a second nozzle head including a second nozzle portion having a second flow path extending therethrough to a second nozzle exit and a second vacuum portion having a second vacuum port extending from a side of the second vacuum portion facing the second nozzle exit; a second solvent supply fluidly coupled to the second flow path to remove photoresist from a peripheral edge of the photomask; and a second vacuum pump coupled to the second vacuum port (See Rolfson fig. 8, Para 8).
As per Claim 17, Sada in view of Rolfson teaches the process chamber of claim 16, wherein the second nozzle head is coupled to the arm and moves with the first nozzle head (See Sada fig. 6, Column 6 lines 46-62).
As per Claims 18 and 19, Sada in view of Rolfson teaches the process chamber of claim 15, wherein the support is coupled to a lift mechanism for selectively raising or lowering the support (Sada fig. 5, Column 6 lines 3-10).
As per Claim 20, Sada in view of Rolfson teaches the process chamber of claim 15.
Sada in view of Rolfson does not explicitly teach wherein the angle is about 70 degrees to about 85 degrees.
However, Sada further disclosed a suction-discharge passage consisting of passages 77, 78, 79, 54a is formed so as to pass through the middle portion. A dissolved resist and a surplus solvent are sucked and discharged through the suction-discharge passage. A solvent supply space (distal end opening of the block) 76 successively communicates with a large-diameter passage 77, a narrow passage 78, an orifice passage 79, a regular passage 54a, and a vacuum exhaust device 82. In this case, a height (diameter) L1 of the large-diameter passage 77 preferably falls within the range of 50 to 100 mm, and a depth (length) L3 within the range of 25 to 200 mm. A longitudinal diameter D1 of the orifice passage 79 preferably falls within the range of 6 to 11 mm and a lateral diameter D3 within the range of 11 to 60 mm (See fig. 6, Column 7 lines 18-40, wherein the angle value is a function of L1 and D1).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to come up with a workable angle value in order effectively remove the resist material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882